Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 1 of 15




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  2500 RECEIVER, INC.,

          Defendant.
  ______________________________________/



                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues 2500 RECEIVER, INC., (hereinafter

  “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 2 of 15




  in Miami-Dade County, Florida, and is otherwise sui juris.

          5.        At all times material, Defendant, 2500 RECEIVER, INC., owned and operated a

  commercial shopping center at 2500 E Hallandale Beach Blvd, Hallandale Beach, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Broward, Florida.

          6.        At all times material, Defendant, 2500 RECEIVER, INC., was and is a Florida

  Profit Corporation, with its principal address in North Miami Beach, Florida.

          7.        Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Broward County, Florida, Defendant regularly conduct business

  within Broward County, Florida, and because a substantial part(s) of the events or omissions giving

  rise to these claims occurred in Broward County, Florida.

                                     FACTUAL ALLEGATIONS

          8.        Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

  disabilities.

          9.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

          10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance
                                                   2
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 3 of 15




         11.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         12.       Defendant, 2500 RECEIVER, INC., owns, operates and oversees the Commercial

  Property, its general parking lot and parking spots.

         13.        The subject Commercial Property is open to the public and is located in

  Hallandale Beach, Broward County, Florida.

         14.       The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about January 23, 2019 and on or about

  September 26, 2019, and encountered multiple violations of the ADA that directly affected his

  ability to use and enjoy the Commercial Property and businesses located located therein. He often

  visits the Commercial Property and businesses located within the Commercial Property in order to

  avail himself of the goods and services offered there, and because it is approximately thirty-six

  (36) miles from his residence, and is near his friends’ residences as well as other businesses and

  restaurants he frequents as a patron. He plans to return to the Commercial Property and the

  businesses located within the Commercial Property within thirty (30) days of the filing of this

  Complaint.

         15.       Plaintiff resides nearby in the neighboring county and the same state as the

  Commercial Property and the businesses located within the Commercial Property, has regularly
                                                    3
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 4 of 15




  frequented the Defendant’s Commercial Property and the businesses located within the

  Commercial Property for the intended purposes because of the proximity to his and his friends’

  residences and other businesses that he frequents as a patron, and intends to return to the

  Commercial Property and businesses located within the Commercial Property within thirty (30)

  days from the filing of this Complaint.

         16.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         17.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendant’s Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         18.       Defendant, 2500 RECEIVER, INC., owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, 2500 RECEIVER, INC. is responsible for complying with the

  obligations of the ADA. The place of public accommodation that Defendant, 2500 RECEIVER,

  INC., owns and operates the Commercial Property Business located 2500 E Hallandale Beach
                                                  4
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 5 of 15




  Blvd, Hallandale Beach, Florida,

         19.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses located within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.


         20.       Defendant, 2500 RECEIVER, INC., as landlord and owner of the Commercial

  Property Business, is responsible for all ADA violations listed in Count I of this Complaint.

         21.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

                                                   5
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 6 of 15




   to avail himself of the goods and services available at the Commercial Property and businesses

   located within the Commercial Property, but to assure himself that the Commercial Property, and

   businesses located within the Commercial Property are in compliance with the ADA, so that he

   and others similarly situated will have full and equal enjoyment of the Commercial Property, and

   businesses located within the Commercial Property without fear of discrimination.

          22.       Defendant has discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                  COUNT I – ADA VIOLATIONS

          23.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 22 above as though fully set forth herein.

          24.       Defendant, 2500 RECEIVER, INC., has discriminated, and continues to

   discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

   facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

   gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

   visit to the Commercial Property, include but are not limited to, the following:

   Common Areas

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an



                                                    6
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 7 of 15




       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   There are accessible parking spaces that are obstructed by objects. Violation: Accessible

       elements are not properly maintained violating 28 CFR 36.211, whose resolution is readily

       achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty on the path of travel to the facility, as a curb ramp is obstructed.

       Accessible elements at the facility are not readily accessible and usable by persons with

       disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.
                                                      7
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 8 of 15




iv.   The Plaintiff had difficulty entering the building without assistance, as the there are entrance

      thresholds that are too high. Violation: There are threshold rises in excess of ½ inch at an

      entrance, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

      Standards, whose resolution is readily achievable.

         C. Access to Goods and Services

 i.   The Plaintiff had difficulty using the drinking fountain without assistance because it has a spout

      that is higher than 36 inches. Violation: There are drinking fountains that are in violation of

      Section 4.15.2 of the ADAAG and Section 602.4 of the 2010 ADA Standards, whose resolution

      is readily achievable.

ii.   There are drinking fountains that don’t provide access to those who have difficulty bending or

      stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

      the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

      readily achievable.

         D. Public Restrooms

 i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

      clearance is not provided. Violation: The restroom door does not provide the required latch

      side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

      not self-closing and does not have compliant door hardware. Violation: The accessible toilet

      compartment door does not provide hardware and features that comply with Sections 4.17.5



                                                    8
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 9 of 15




       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

       is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

       604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not at the

       required locations and not the required lengths. Violation: The grab bars in the accessible toilet

       compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

       the ADAAG and Sections 604.5 and 609.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

       There are lavatories in public restrooms with the counter surface mounted too high, violating

       the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.
                                                     9
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 10 of 15




      Padrino's Restaurant

            A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

  i.     The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

         clearance was not provided due to the location of a trashcan. Violation: The restroom area door

         does not provide the required latch side clearance due to a lack of maintenance violating

         Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

 ii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

iv.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section
                                                     10
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 11 of 15




          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 v.       The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.       The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

          is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

          604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance was not provided. Violation: The restroom door does not provide the required latch

          side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

              25.      The discriminatory violations described in Count I are not an exclusive list of the

       Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of public

       accommodation in order to photograph and measure all of the discriminatory acts violating the

       ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

       to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

       which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

       the Commercial Business and businesses located within the Commercial Property; Plaintiff
                                                       11
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 12 of 15




  requests to be physically present at such inspection in conjunction with Rule 34 and timely notice.

  A complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

  remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

  Rule of Civil Procedure 34.

         26.          The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendant because of the Defendant’s ADA violations as set forth above.              The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         27.          Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual
                                                     12
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 13 of 15




  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         28.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         29.        A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         30.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         31.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

  businesses, located at and/or within the commercial property located at 2500 E Hallandale Beach

  Blvd, Hallandale Beach, Florida, the exterior areas, and the common exterior areas of the
                                                    13
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 14 of 15




  Commercial Property and businesses located within the Commercial Property, to make those

  facilities readily accessible and useable to the Plaintiff and all other mobility-impaired persons; or

  by closing the facility until such time as the Defendant cure the violations of the ADA.

         WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

  lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

  12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

  achievable alterations to the facilities; or to make such facilities readily accessible to and usable

  by individuals with disabilities to the extent required by the ADA; and to require Defendant to

  make reasonable modifications in policies, practices or procedures, when such modifications are

  necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: September 27, 2019
                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031

                                                   14
Case 1:19-cv-24011-JEM Document 1 Entered on FLSD Docket 09/27/2019 Page 15 of 15




                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                                         aquezada@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451




                                       15
